PER CURIAM:
Harry L. Dantzler appeals the district court’s order denying his motion to amend the complaint, Fed.R.Civ.P. 15. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Dantzler, No. CR-01-831 (D.S.C. June 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED